Citation Nr: 0309969	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  96-50 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to July 
1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In March 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In July 1999, the Board remanded the case for additional 
development.  Subsequently, the RO has continued the prior 
denial of the claim.


REMAND

The veteran underwent a decompression laminectomy L5-L4 left, 
foraminotomy L5, partial facetectomy L4, discectomy L5-L4, and 
neurolysis L5, performed by a private physician in October 1993.  
On February 21, 1995, he underwent an L4-5 laminectomy and 
discectomy performed by VA.  In October 1995, a private physician 
performed anterior spinal fusion at L3-L4 and L4-L5, posterior 
spinal fusion of L3-L4 and L4-L5, and autologous bone graft from 
the left iliac crest.  

The veteran contends that he has additional lumbar spine 
pathology as a result of the February 1995 VA surgery.  
Specifically, he contends that he has arachnoiditis as a result 
of that surgery.  The claims folder contains a number of medical 
opinions addressing the onset of arachnoiditis.  Dr. S., a VA 
physician, has opined that arachnoiditis was not 
radiolographically present until after the third surgery in 
October 1995.  On the other hand, Dr. B. indicated that his 
review of the records, including the actual films of a September 
20, 1995, magnetic resonance imaging (MRI) examination of the 
veteran's lumbosacral spine, showed evidence of arachnoiditis 
manifested between the second and third surgeries and 
attributable to the second (VA) surgery.  

Accordingly, the case is remanded to the RO for the 
following:

1.  After obtaining any necessary 
releases, obtain and associate with the 
claims folder the actual films of the 
September 20, 1995, MRI of the veteran's 
lumbosacral spine, conducted at Quad City 
MRI, Inc, in Bettendorf, Iowa.  

2.  The RO should review the evidence that 
was associated with the veteran's claims 
file since the last Supplemental Statement 
of the Case (SSOC), dated in January 2001.  
If, upon review of this additional 
evidence, the RO believes that re-
examination of the veteran is in order, it 
should order so.  Thereafter, the RO 
should re-adjudicate the veteran's claim 
for compensation under the provisions of 
38 U.S.C.A. § 1151 for additional 
disability of the lumbar spine.  If, upon 
re-adjudication of this claim, the benefit 
sought on appeal remains denied, the RO 
should issue another SSOC and return the 
case to the Board, for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




